Citation Nr: 0433406	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-08 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's active service required duty or visitation 
in the Republic of Vietnam in at least 1965 and 1966.

3.  The veteran is presumed to have been exposed to Agent 
Orange during his period of active service.

4.  The veteran's diabetes mellitus is presumed to be a 
result of exposure to Agent Orange.


CONCLUSION OF LAW

Diabetes mellitus is presumed to be the result of active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran served in the United States Air Force during the 
Vietnam era.  His service personnel records do not show that 
he was stationed in the Republic of Vietnam, but that he 
served as a Flying Crew Chief charged with maintaining C-
133B aircraft both on and off home station.  Flight orders 
dated in 1965 designate the veteran as a non-crew member 
required to participate "frequently and regularly" in 
flights; duty appraisals dated in 1966 reflect the veteran 
having been assigned to fly with assigned aircraft as a non-
crew member.  Additionally, the veteran was awarded the 
Armed Forces Expeditionary Service Medal for his service 
during the Vietnam era.  Although this award does not 
demonstrate combat service in the Republic of Vietnam, it 
does show that the veteran either experienced a significant 
number of encounters with foreign armed opposition or was 
otherwise placed in a situation where hostile action by 
foreign armed forces was imminent even if it did not 
materialize.

The veteran asserts that while stationed at Travis Air Force 
Base in California, he was assigned to perform the duties of 
a Flying Crew Chief on flights to the Republic of Vietnam 
and, as such, he was required to inspect the aircraft from 
the exterior once in Vietnam prior to its return to the 
United States.  He submitted statements from fellow 
servicemen who corroborate his assertion that he was 
assigned to aircraft flying to and from Vietnam and a 
statement from an Air  Force Colonel who served during the 
same time period who reviewed the veteran's flight records 
and opined that they were consistent with the amount of time 
it took to fly from California to Vietnam and back.  

The veteran was first diagnosed with diabetes mellitus in 
December 2001.  He requires treatment of this disease on a 
regular basis.  There is no medical opinion of record 
reflecting the etiology of the veteran's diabetes mellitus.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  


With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
Service in the Republic of Vietnam includes service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
Section 3.307(a)(6) are met even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. 
Sections 3.307(d) are also satisfied:  chloracne or other 
acneform disease; Type II diabetes; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers; and, soft-tissue sarcoma.  See 
38 C.F.R. § 3.309(e).

Given the evidence as outlined above, the Board finds that 
the veteran performed active duty in the United States Air 
Force during the Vietnam era and his duties included 
visitation to the Republic of Vietnam.  Specifically, he 
served as a Flying Crew Chief in 1965 and 1966 and his 
duties included maintaining aircraft both on and off of his 
home station in California.  The award of the Armed Forces 
Expeditionary Service medal further corroborates the 
statements of the veteran and his fellow servicemen that the 
veteran flew as a non-crew member on mission to the Republic 
of Vietnam.  Accordingly, once it has been determined that a 
veteran performed active duty in the Republic of Vietnam, 
even if that duty was only minimal visitation such as 
described by the veteran, it must be presumed that the 
veteran was exposed to Agent Orange absent affirmative 
evidence to establish that the veteran was not exposed to a 
herbicide during his period of active service.  

Thus, because the veteran's period of service was during the 
time period when the United States used Agent Orange and 
there is no affirmative evidence to establish that the 
veteran was not exposure to the herbicide during his visits 
to the Republic of Vietnam as a Flying Crew Chief, it is 
presumed that the veteran was exposed to that herbicidal 
agent.  Consequently, the veteran's subsequent diagnosis of 
diabetes mellitus is presumed to be a result of the 
veteran's exposure to Agent Orange during active duty.  And, 
therefore, the veteran's claim of entitlement to service 
connection for diabetes mellitus is granted.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in March 2002 and again in November 2003.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claim was, among other things, evidence that the 
veteran currently had a disability as a result of an in-
service injury or disease, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Furthermore, the veteran was afforded the opportunity to 
testify before an RO hearing officer and/or the Board, but 
declined to do so.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for diabetes mellitus as secondary to 
exposure to Agent Orange is granted, subject to the laws and 
regulations governing the award of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



